UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 OR 15(d) of The Securities Exchange Act of 1934 Date of Report (Date of earliest event reported):September13, 2007 CALPINE CORPORATION (Exact name of registrant as specified in its charter) Delaware 1-12079 77-0212977 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification No.) 50 West San Fernando Street, San Jose, California95113 717 Texas Avenue, Houston, Texas77002 (Addresses of principal executive offices and zip codes) Registrant’s telephone number, including area code:(408) 995-5115 (Former name or former address if changed since last report) Check the appropriate box below if the Form8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: o Written communications pursuant to Rule 425 under the Securities Act (17CFR230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17CFR240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17CFR240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17CFR240.13e-4(c)) ITEM 5.02 — DEPARTURE OF DIRECTORS OR CERTAIN OFFICERS; ELECTION OF DIRECTORS; APPOINTMENT OF CERTAIN OFFICERS; COMPENSATORY ARRANGEMENTS OF CERTAIN OFFICERS. On September13, 2007, Robert E. Fishman, Ph.D., Executive Vice President, Power Operations notified Calpine Corporation (the “Company”) that he will be leaving the Company to join a solar energy company, headquartered in California, as Chief Executive Officer. Michael Rogers, Senior Vice President, West Region will assume the position as Interim Executive Vice President, Power Operations effective immediately. Dr.Fishman will remain with the Company working with Mr.Rogers until mid-October 2007 to ensure a smooth transition. Dr.Fishman will continue to be eligible to participate in the Company’s Emergence Incentive Plan as disclosed in the Company’s Annual Report on Form10-K for the year ended December31, 2006, filed with the Securities and Exchange Commission on March14, 2007. 1 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. CALPINE CORPORATION By: /s/Gregory L. Doody Gregory L. Doody Executive Vice President, General Counsel and Secretary Date:September18, 2007 2
